 Case 3:18-cv-01853-AGS Document 156 Filed 04/15/21 PageID.3445 Page 1 of 2




                             UNITED STATES DISTRICT COURT                                    FILED
                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                             APR 1 s 2021
                                                                                        CLERK.US. Cl5TRIC' COURT
U.S. Equal Employment Opportunity                          CONSENT TO E ~IS~l(JPTRlCT .QF C.:.L :FQRN !A
Commission,                                                JURISDICTION B                       DE PU TY

                          Plaintiff,                       STATES MAGISTRATE JUDGE AND
                                                           ORDER OF REFERENCE
V.
                                                           Case No.: 18cv1853-W-AGS
Bay Club Fairbanks Ranch, LLC, et. al.,

                                  Defendant( s)



     CONSENT TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

          The parties, having settled this case, by signing below further voluntarily consent to the
jurisdiction of United States Magistrate Andrew G. Schopler to decide:
          ( 1) all disputes regarding settlement terms arising during the documentation thereof not resolved
by the parties themselves; and,
          (2) all disputes arising out of the terms of the Consent Decree once completed;
AND, that any decision by the Magistrate Judge regarding any such dispute(s), I or 2, above, shall be
FINAL AND BINDING AND FROM WHICH THE PARTIES SPECIFICALLY WAIVE ANY RIGHT
TO APPEAL.
          The parties intend to provide Magistrate Judge Andrew G. Schopler with plenary authority to
achieve finality regarding disputes, reduce the risk of future litigation, and provide a venue to solve
disputes with a minimum of expense. As part of his authority, Magistrate Judge Andrew G. Schopler
may impose any sanction or penalty he deems appropriate, which, in his sole discretion, he believes is
commensurate with the nature and severity of the dispute and resolution thereof. This authority includes,
 but is not limited to, monetary and/or injunctive relief and discretion to impose sanctions or penalties
 including imposition of any sanction up to and including contempt of court, pursuant to 28 U.S.C. §
636(e).
          This consent is valid for a period of five (5) years from the date this order is signed by the
 District Judge;

Signature: S/Connie K. Liem                               Signature: S/Tracy Warren
E-Mail: connie.liem@eeoc.gov .                            E-Mail: twarren@buchalter.com

Connie K. Liem                                            Tracy Warren
EEOC Trial Attorney                                       BUCHALTER, APC
Attorney for Plaintiff                                    Attorney for Defendants
U.S. Equal Employment Opportunity                         Bay Club Fairbanks Ranch, LLC
Commission                                                The Bay Clubs Company, LLC

Date: April 8, 2021                                        Date: April 8. 2021
Case 3:18-cv-01853-AGS Document 156 Filed 04/15/21 PageID.3446 Page 2 of 2




                                 ORDER OF REFERENCE

        IT IS HEREBY ORDERED that this case be referred to the Honorable Andrew G.
Schopler, United States Magistrate Judge, for all settlement proceedings, including all disputes
regarding interpretation and enforcement of the terms of the settlement agreement, and the entry
of judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and the foregoing consent
of the parties.



Date                                    United States D::;; Judge
